 
Exhibit 10

AGREEMENT BY AND BETWEEN
The Peoples National Bank
Easley, South Carolina
And
The Comptroller of the Currency


The Peoples National Bank, Easley, South Carolina (“Bank”), and the Comptroller
of the Currency of the United States of America (“Comptroller”) wish to protect
the interests of the depositors, other customers, and shareholders of the Bank,
and, toward that end, wish the Bank to operate safely and soundly and in
accordance with all applicable laws, rules and regulations.
 
The Comptroller has found unsafe or unsound banking practices relating to credit
administration and earnings performance at the Bank.
 
In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.
 
ARTICLE I


JURISDICTION


(1) This Agreement shall be construed to be a “written agreement entered into
with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).
 
(2) This Agreement shall be construed to be a “written agreement between such
depository institution and such agency” within the meaning of 12 U.S.C. §
1818(e)(1) and 12 U.S.C. § 1818(i)(2).
 
(3) This Agreement shall be construed to be a “formal written agreement” within
the meaning of 12 C.F.R. § 5.51(c)(6)(ii). See 12 U.S.C. § 1831i.
 
 
 

--------------------------------------------------------------------------------

 
(4) This Agreement shall be construed to be a “written agreement” within the
meaning of 12 U.S.C. § 1818(u)(1)(A).
 
(5) All reports or plans which the Bank or Board has agreed to submit to the
Assistant Deputy Comptroller pursuant to this Agreement shall be forwarded to
the:
 
Kent D. Stone, Assistant Deputy Comptroller
Carolinas Field Office
212 South Tryon Street, Suite 700
Charlotte, NC 28281


ARTICLE II
COMPLIANCE COMMITTEE
 
(1) Within thirty (30) days of the date of this Agreement, the Board shall
appoint a Compliance Committee of at least five (5) directors, of which no more
than two (2) shall be an employee or controlling shareholder of the Bank or any
of its affiliates (as the term “affiliate” is defined in 12 U.S.C. §
371c(b)(1)), or a family member of any such person. Upon appointment, the names
of the members of the Compliance Committee and, in the event of a change of the
membership, the name of any new member shall be submitted in writing to the
Assistant Deputy Comptroller. The Compliance Committee shall be responsible for
monitoring and coordinating the Bank’s adherence to the provisions of this
Agreement.
 
(2) The Compliance Committee shall meet at least monthly.
 
(3) Within ninety (90) days of the date of this Agreement and quarterly
thereafter, the Compliance Committee shall submit a written progress report to
the Board setting forth in detail:
 
(a)  
a description of the action needed to achieve full compliance with each Article
of this Agreement;
 

(b)  
actions taken to comply with each Article of this Agreement; and
 

(c)  
the results and status of those actions.
 

 
 
2

--------------------------------------------------------------------------------

 
(4) The Board shall forward a copy of the Compliance Committee’s report, with
any additional comments by the Board, to the Assistant Deputy Comptroller within
ten (10) days of receiving such report.
 
ARTICLE III
CAPITAL PLAN
 
(1) Within sixty (60) days, the Board shall develop, implement, and thereafter
ensure Bank adherence to a three year capital program. The program shall
include:
 
(a)  
specific plans for the maintenance of adequate capital levels in relation to the
bank’s risk profile;
 

(b)  
projections for growth and capital requirements based upon a detailed analysis
of the Bank’s assets, liabilities, earnings, fixed assets, and off-balance sheet
activities;
 

(c)  
projections of the sources and timing of additional capital to meet the Bank’s
current and future needs;
 

(d)  
identification of the primary source(s) from which the Bank will strengthen its
capital structure to meet the Bank’s needs;
 

(e)  
contingency plans that identify alternative methods should the primary source(s)
under subpart (d) above not be available; and
 

(f)  
a dividend policy that permits the declaration of a dividend only:
 

(i)  
when the Bank is in compliance with its approved capital program;
 

(ii)  
when the Bank is in compliance with 12 U.S.C. §§ 56 and 60; and
 

(iii)  
after obtaining a prior written determination of no supervisory objection from
the Assistant Deputy Comptroller.
 

 
 
3

--------------------------------------------------------------------------------

 
(2) Upon completion, the Bank’s capital program shall be submitted to the
Assistant Deputy Comptroller for prior determination of no supervisory
objection. Upon receiving a determination of no supervisory objection from the
Assistant Deputy Comptroller, the Bank shall implement and adhere to the capital
program. The Board shall review and update the Bank’s capital program on an
annual basis, or more frequently if necessary. Copies of the reviews and updates
shall be submitted to the Assistant Deputy Comptroller.
 
(3) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the program developed
pursuant to this Article.
 
ARTICLE IV
PROFIT PLAN
 
(1) Within sixty (60) days, the Board shall develop, implement, and thereafter
ensure Bank adherence to a written profit plan to improve and sustain the
earnings of the Bank. This plan shall include, at minimum, the following
elements:
 
(a)  
identification of the major areas in and means by which the Board will seek to
improve the Bank’s operating performance;
 

(b)  
realistic and comprehensive budgets, including projected balance sheets and
year-end income statements;
 

(c)  
a budget review process to monitor both the Bank’s income and expenses, and to
compare actual figures with budgetary projections; and
 

(d)  
a description of the operating assumptions that form the basis for major
projected income and expense components.
 

 
 
4

--------------------------------------------------------------------------------

 
(2) The budgets and related documents required in paragraph (1) above for 2010
shall be submitted to the Assistant Deputy Comptroller upon completion. The
Board shall submit to the Assistant Deputy Comptroller annual budgets as
described in paragraph (1) above for each year this Formal Agreement remains in
effect. The budget for each year shall be submitted on or before November 30, of
the preceding year.
 
(3) The Board shall forward comparisons of its balance sheet and profit and loss
statement to the profit plan projections to the Assistant Deputy Comptroller on
a quarterly basis.
 
(4) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the plan developed pursuant
to this Article.
 
ARTICLE V
CRITICIZED ASSETS
 
(1) The Bank shall take immediate and continuing action to protect its interest
in those assets criticized in the ROE, in any subsequent Report of Examination,
by internal or external loan review, or in any list provided to management by
the National Bank Examiners during any examination.
 
(2) Within sixty (60) days, the Board shall adopt, implement, and thereafter
ensure Bank adherence to a written program designed to eliminate the basis of
criticism of assets criticized in the ROE, in any subsequent Report of
Examination, or by any internal or external loan review, or in any list provided
to management by the National Bank Examiners during any examination as
“doubtful,” “substandard,” or “special mention.” The program shall include the
development of Criticized Asset Reports (“CARs”) for all credit relationships
totaling, in aggregate, three hundred fifty thousand ($350 thousand) dollars or
more that are criticized as “doubtful,” “substandard,” or “special mention.”
Each CAR shall cover an entire credit relationship and include, at a minimum, an
analysis and documentation of the following:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)  
the origination date and any renewal or extension dates, amount, purpose of the
loan, and the originating and current loan officer(s);
 

(b)  
the expected primary and secondary sources of repayment, and an analysis of the
adequacy of the repayment source(s);
 

(c)  
the appraised value of supporting collateral and the position of the Bank’s lien
on such collateral, where applicable, as well as other necessary documentation
to support the current collateral valuation;
 

(d)  
an analysis of current and complete credit information, including cash flow
analysis where loans are to be repaid from operations;
 

(e)  
results of any FAS 114 impairment analysis;
 

(f)  
significant developments, including changes since the prior report; and
 

(g)  
the proposed action to eliminate the basis of criticism and the time frame for
its accomplishment, including an appropriate exit strategy.
 

(3) Upon adoption, a copy of the program for all criticized assets equal to or
exceeding three hundred fifty thousand ($350 thousand) dollars shall be
forwarded to the Assistant Deputy Comptroller.
 
(4) The Board, or a designated committee, shall conduct a review, on at least a
monthly basis, to determine:
 
(a)  
the status of each criticized asset or criticized portion thereof that equals or
exceeds three hundred fifty thousand ($350 thousand) dollars;
 

(b)  
management’s adherence to the program adopted pursuant to this Article;
 

(c)  
the status and effectiveness of the written program; and
 

(d)  
the need to revise the program or take alternative action.
 

 
 
6

--------------------------------------------------------------------------------

 
(5) A copy of each review shall be forwarded to the Assistant Deputy Comptroller
on a quarterly basis.
 
(6) The Bank may extend credit, directly or indirectly, including renewals,
extensions or capitalization of accrued interest, to a borrower whose loans or
other extensions of credit are criticized in the ROE, in any subsequent Report
of Examination, in any internal or external loan review, or in any list provided
to management by the National Bank Examiners during any examination and whose
aggregate loans or other extensions exceed three hundred fifty thousand ($350
thousand) dollars only if each of the following conditions are met:
 
(a)  
the Board or designated committee finds that the extension of additional credit
is necessary to promote the best interests of the Bank and that prior to
renewing, extending or capitalizing any additional credit, a majority of the
full Board (or designated committee) approves the credit extension and records,
in writing, why such extension is necessary to promote the best interests of the
Bank; and
 

(b)  
a comparison to the written program adopted pursuant to this Article that shows
that the Board’s formal plan to collect or strengthen the criticized asset will
not be compromised.
 

(7) A copy of the approval from the Board or designated committee, as
established in paragraph (6) of this Article, shall be maintained in the file of
the affected borrower.
 
(8) The Board shall develop and implement a written strategy designed to ensure
that the bank’s level of Other Real Estate Owned (“OREO”) is reduced.
 
 
7

--------------------------------------------------------------------------------

 
(9) Upon adoption, the Board shall submit a copy of the plans to the Assistant
Deputy Comptroller.
 
(10) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the programs developed
pursuant to this Article.
 
ARTICLE VI
CREDIT RISK IDENTIFICATION AND LOAN REVIEW
 
(1) Within sixty (60) days, the Board shall develop, implement, and thereafter
ensure Bank adherence to a written program to improve the Bank’s credit risk
identification process. The program shall include, but not be limited to:
 
(a)  
credit risk rating definitions consistent with applicable regulatory guidance,
including income accrual status;
 

(b)  
implementation of an effective training program for all lending staff;
 

(c)  
procedures for early problem loan identification;
 

(d)  
procedures to ensure accurate and timely risk grades, including loss recognition
and identification of nonaccrual loans; and
 

(e)  
establish loan officer accountability for failure to assign accurate and timely
risk grades on loans under their respective supervision.
 

(2) Within sixty (60) days, the Board shall establish an effective independent
loan review system to review the Bank’s loan and lease portfolios to assure the
timely identification and categorization of problem credits. The system shall
provide for a written report to be filed with the Board after each review and
shall use a loan and lease grading system consistent with the guidelines set
forth in “Rating Credit Risk” and “Allowance for Loan and Lease Losses” booklets
of the Comptroller’s Handbook. Such reports shall include, at a minimum,
conclusions regarding:
 
 
8

--------------------------------------------------------------------------------

 
(a)  
the overall quality of the loan and lease portfolios;
 

(b)  
the identification, type, rating, and amount of problem loans and leases;
 

(c)  
the identification and amount of delinquent loans and leases;
 

(d)  
credit and collateral documentation exceptions;
 

(e)  
the identification and status of credit related violations of law, rule or
regulation;

 
 

(f)  
the identity of the loan officer who originated each loan reported in accordance
with subparagraphs (b) through (e) of the Article;

 
 

(g)  
concentrations of credit; and
 

(h)  
loans and leases not in conformance with the Bank’s lending and leasing
policies, and exceptions to the Bank’s lending and leasing policies.
 

(3) The Board shall evaluate the Bank’s external loan review firm to ensure
objectives are met, and the scope, quality, and timelines are adequate.
 
(4) The Board shall evaluate loan review report(s) and ensure that immediate,
adequate, and continuing remedial action, if appropriate, is taken upon all
findings noted in the report(s).
 
(5) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the programs developed
pursuant to this Article.
 
(6) A written description of the programs required by paragraphs (1) and (2) of
this Article shall be forwarded to the Assistant Deputy Comptroller upon
implementation.
 
 
9

--------------------------------------------------------------------------------

 
(7) The Board shall submit a copy of loan review reports to the Assistant Deputy
Comptroller upon receipt.
 
ARTICLE VII
CREDIT RISK
 
(1) Within sixty (60) days, the Board shall develop, implement, and thereafter
ensure Bank adherence to a written program to reduce the high level of credit
risk in the Bank. The program shall include, but not be limited to:
 
(a)  
procedures to strengthen credit underwriting, particularly in the non-owner
occupied commercial real estate portfolio;
 

(b)  
procedures to strengthen management of loan operations and to maintain an
adequate, qualified staff in all lending functional areas;
 

(c)  
procedures for strengthening collections; and
 

(d)  
an action plan to control loan growth.
 

(2) The Board shall submit a copy of the program to the Assistant Deputy
Comptroller.
 
(3) At least quarterly, the Board shall prepare a written assessment of the
bank’s credit risk, which shall evaluate the Bank’s progress under the
aforementioned program. The Board shall submit a copy of this assessment to the
Assistant Deputy Comptroller.
 
(4) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the program developed
pursuant to this Article.
 
 
10

--------------------------------------------------------------------------------

 
ARTICLE VIII
LOAN PORTFOLIO MANAGEMENT
 
(1) The Board shall, within sixty (60) days, develop, implement, and thereafter
ensure Bank adherence to a written program to improve the Bank’s loan portfolio
management. The program shall include, but not be limited to:
 
(a)  
procedures to ensure satisfactory and perfected collateral documentation;
 

(b)  
procedures to ensure that any extension of credit (new, maturity extension, or
renewal) is made only after obtaining and analyzing current credit information
about the borrower and any guarantor sufficient to fully assess and analyze the
borrower’s and guarantor’s cash flow, debt service requirements, contingent
liabilities, and global liquidity condition, and only after the credit officer
prepares a documented credit analysis, documents the reason or purpose for the
extension of credit, and identifies the source of repayment in writing;
 

(c)  
procedures to ensure conformance with loan approval requirements;
 

(d)  
a system to track and analyze exceptions;
 

(e)  
a performance appraisal process, including performance appraisals, job
descriptions, and incentive programs for loan officers, which adequately
consider their performance relative to policy compliance, documentation
standards, accuracy in credit grading, and other loan administration matters;
and
 

 
11

--------------------------------------------------------------------------------

 
(f)  
procedures to track and analyze concentrations of credit, significant economic
factors, and general conditions and their impact on the credit quality of the
Bank’s loan and lease portfolios.
 

 
(2) Upon completion, a copy of the program shall be forwarded to the Assistant
Deputy Comptroller.
 
(3) Within sixty (60) days, the Board shall develop, implement, and thereafter
ensure Bank adherence to systems which provide for effective monitoring of:
 
(a)  
early problem loan identification to assure the timely identification and rating
of loans and leases based on lending officer submissions;
 

(b)  
statistical records that will serve as a basis for identifying sources of
problem loans and leases by industry, size, collateral, division, group,
indirect dealer, and individual lending officer;
 

(c)  
previously charged-off assets and their recovery potential;
 

(d)  
compliance with the Bank’s lending policies and laws, rules, and regulations
pertaining to the Bank’s lending function;
 

(e)  
adequacy of credit and collateral documentation; and
 

(f)  
concentrations of credit.
 

(4) Within sixty (60) days and monthly thereafter, management will provide the
Board with written reports including, at a minimum, the following information:
 
(a)  
the identification, type, rating, and amount of problem loans and leases;
 

(b)  
the identification and amount of delinquent loans and leases;
 

(c)  
credit and collateral documentation exceptions;
 

 
12

--------------------------------------------------------------------------------

 
(d)  
the identification and status of credit related violations of law, rule or
regulation;
 

(e)  
the identity of the loan officer who originated each loan reported in accordance
with subparagraphs (a) through (d) of this Article and Paragraph;
 

(f)  
an analysis of concentrations of credit, significant economic factors, and
general conditions and their impact on the credit quality of the Bank’s loan and
lease portfolios;
 

(g)  
the identification and amount of loans and leases to executive officers,
directors, principal shareholders (and their related interests) of the Bank; and
 

(h)  
the identification of loans and leases not in conformance with the Bank’s
lending and leasing policies, and exceptions to the Bank’s lending and leasing
policies.
 

(5) The Board and senior management shall ensure that all lending personnel
adhere to the program and systems developed pursuant to this Article and are
held accountable for deviations from safe and sound credit risk management
practices.
 
(6) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the program and systems
developed pursuant to this Article.

 
 
 
13

--------------------------------------------------------------------------------

 

ARTICLE IX
CONCENTRATIONS OF CREDIT
 
(1) Within sixty (60) days, the Board shall adopt, implement, and thereafter
ensure Bank adherence to a written asset diversification program consistent with
OCC Banking Circular 255 and OCC Bulletin 2006-46. The program shall include,
but not necessarily be limited to, the following:
 
(a)  
a review of the balance sheet to identify any concentrations of credit;
 



(b)  
a written analysis of any concentration of credit identified above in order to
identify and assess the inherent credit, liquidity, and interest rate risk;
 

(c)  
policies and procedures to control and monitor concentrations of credit;
 

(d)  
ongoing market analysis for the various property types represented in the loan
portfolio; and
 

(e)  
 
an action plan approved by the Board to reduce the risk of any concentration
deemed imprudent in the above analysis.

(2) For purposes of this Article, a concentration of credit is as defined in the
“Loan Portfolio Management” booklet of the Comptroller’s Handbook.
 
(3) The Board shall ensure that future concentrations of credit are subjected to
the analysis required by subparagraph (b) and that the analysis demonstrate that
the concentration will not subject the Bank to undue credit or interest rate
risk.
 
(4) The Board shall forward a copy of any analysis performed on existing or
potential concentrations of credit to the Assistant Deputy Comptroller
immediately following the review.
 
 
14

--------------------------------------------------------------------------------

 
(5) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the program developed
pursuant to this Article.
 
ARTICLE X
LIQUIDITY
 
(1) The Board shall immediately ensure that the liquidity of the Bank is
maintained at a level sufficient to sustain the Bank’s current operations and to
withstand any anticipated or extraordinary demand against its funding base. Such
actions shall include, but are not limited to:
 
(a)  
reducing the level of liquidity risk at the institution;
 

(b)  
improving the level of stable funding sources given the Bank’s anticipated
liquidity and funding needs;
 

(c)  
reduction of wholesale or credit-sensitive liabilities;
 

(d)  
increase the amount of liquid assets; and
 

(e)  
revision of the bank’s strategic plan in light of the requirements of this
Article.
 

(2) The Board shall review the Bank’s liquidity on a quarterly basis. Such
reviews shall consider, at a minimum:
 
(a)  
a maturity schedule of certificates of deposit, including large uninsured
deposits;
 

(b)  
the volatility of demand deposits including escrow deposits;
 

(c)  
the amount and type of loan commitments and standby letters of credit; and
 

 
15

--------------------------------------------------------------------------------

 
(d)  
an analysis of the continuing availability and volatility of present funding
sources.
 

(3) The Board shall take appropriate action to ensure adequate sources of
liquidity in relation to the Bank’s needs. Quarterly reports shall set forth
liquidity requirements and sources and establish a contingency plan. Copies of
these reports shall be forwarded to the Assistant Deputy Comptroller in the
Bank’s quarterly report to the Assistant Deputy Comptroller.
 
ARTICLE XI
BROKERED DEPOSITS
 
(1) The Bank may accept Brokered Deposits (as defined by 12 C.F.R. §
337.6(a)(2)) for deposit at the Bank only after obtaining a prior written
determination of no supervisory objection from the Assistant Deputy Comptroller.
 
(2) The limitation of paragraph one (1) shall include the acquisition of
Brokered Deposits through any transfer, purchase, or sale of assets, including
Federal funds transactions.
 
(3) If the Bank seeks to acquire Brokered Deposits, the Board shall apply to the
Assistant Deputy Comptroller for written permission. Such application shall
contain, at a minimum, the following:
 
(a)  
the dollar volume, maturities, and cost of the Brokered Deposits to be acquired;
 

(b)  
the proposed use of the Brokered Deposits (i.e., short-term liquidity or
restructuring of liabilities to reduce cost);
 

(c)  
alternative funding sources available to the Bank;
 

 
16

--------------------------------------------------------------------------------

 
(d)  
the reasons why the Bank believes that the acceptance of the Brokered Deposits
does not constitute an unsafe or unsound practice in its particular
circumstances; and
 

(e)  
any additional information as the Assistant Deputy Comptroller may require as
necessary to make an informed decision.
 

(4) Upon consideration of the Bank’s application, the Assistant Deputy
Comptroller will determine whether the proposed acquisition of Brokered Deposits
may be accomplished in a safe and sound manner and may condition the Bank’s
acquisition as the Assistant Deputy Comptroller shall deem appropriate.
 
ARTICLE XII
CLOSING
 
(1) Although the Board has agreed to submit certain programs and reports to the
Assistant Deputy Comptroller for review or prior written determination of no
supervisory objection, the Board has the ultimate responsibility for proper and
sound management of the Bank.
 
(2) It is expressly and clearly understood that if, at any time, the Comptroller
deems it appropriate in fulfilling the responsibilities placed upon him/her by
the several laws of the United States of America to undertake any action
affecting the Bank, nothing in this Agreement shall in any way inhibit, estop,
bar, or otherwise prevent the Comptroller from so doing.
 
(3) Any time limitations imposed by this Agreement shall begin to run from the
effective date of this Agreement. Such time requirements may be extended in
writing by the Assistant Deputy Comptroller for good cause upon written
application by the Board.
 
 
17

--------------------------------------------------------------------------------

 
(4) The provisions of this Agreement shall be effective upon execution by the
parties hereto and its provisions shall continue in full force and effect unless
or until such provisions are amended in writing by mutual consent of the parties
to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.
 
(5) In each instance in this Agreement in which the Board is required to ensure
adherence to, and undertake to perform certain obligations of the Bank, it is
intended to mean that the Board shall:
 
(a)  
authorize and adopt such actions on behalf of the Bank as may be necessary for
the Bank to perform its obligations and undertakings under the terms of this
Agreement;
 

(b)  
require the timely reporting by Bank management of such actions directed by the
Board to be taken under the terms of this Agreement;
 

(c)  
follow-up on any non-compliance with such actions in a timely and appropriate
manner; and
 

(d)  
require corrective action be taken in a timely manner of any non­compliance with
such actions.
 

(6) This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U.S.C. § 1818(b)(1), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United States.
Notwithstanding the absence of mutuality of obligation, or of consideration, or
of a contract, the Comptroller may enforce any of the commitments or obligations
herein undertaken by the Bank under his supervisory powers, including 12 U.S.C.
§ 1818(b)(1), and not as a matter of contract law. The Bank expressly
acknowledges that neither the Bank nor the Comptroller has any intention to
enter into a contract. The Bank also expressly acknowledges that no officer or
employee of the Office of the Comptroller of the Currency has statutory or other
authority to bind the United States, the U.S. Treasury Department, the
Comptroller, or any other federal bank regulatory agency or entity, or any
officer or employee of any of those entities to a contract affecting the
Comptroller’s exercise of his supervisory responsibilities. The terms of this
Agreement, including this paragraph, are not subject to amendment or
modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.
 
 
18

--------------------------------------------------------------------------------

 
IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.
 
s/ Kent D. Stone
 
8/16/10
Kent D. Stone
 
Date
Assistant Deputy Comptroller
Carolinas Field Office
   

 
 
IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.
 
s/ Paul C. Aughtry, III
 
8/16/10
Paul C. Aughtry, III
 
Date
     
s/ Charles E. Dalton
 
8/16/10
Charles E. Dalton
 
Date
     
s/ Robert E. Dye, Jr.
 
8/16/10
Robert E. Dye, Jr.
 
Date
     
s/ W. Rutledge Galloway
 
8/16/10
W. Rutledge Galloway
 
Date
     
s/ E. Smyth McKissick, III
 
9/1/10
E. Smyth McKissick, III
 
Date
     
s/ Eugene W. Merritt, Jr.
 
8/23/10
Eugene W. Merritt, Jr.
 
Date
     
s/ William R. Rowan, III
 
8/16/10
William R. Rowan, III
 
Date
     
s/ George W. Nalley
 
8/23/10
George W. Nalley
 
Date
     
s/ George W. Nalley, Jr.
 
8/16/10
George W. Nalley, Jr.
 
Date
     
s/Timothy J. Reed
 
8/16/10
Timothy J. Reed
 
Date
     
s/ R. Riggie Ridgeway
 
8/16/10
R. Riggie Ridgeway
 
Date
     
s/ L. Andrew Westbrook, III
 
8/16/10
L. Andrew Westbrook, III
 
Date


19